Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 7-8 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Response to Applicant’s Remarks
1b. Applicant’s arguments and remarks, filed on 10/27/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Regarding Applicant’s Remarks, Page 12:…….. “However, absent from Ryu is any discussion that the UE receives a control information message that includes an indication to use one or both of a first set of power control parameters and a second set of power control parameters.
Indeed, Ryu only discusses that the UE receive a control information message that includes an indication to send a sidelink measurement signal. Thus, Ryu does not teach or suggest “receive, from a network entity, a downlink control information message that includes an indication to use one or both of a first set of power control parameters and a second set of power control parameters for a sidelink message,” as recited in independent claim 1.”,
The Examiner finds Rye discloses TCP Command comprises indications to select one or more power control parameter sets, TPC modes and other operation modes, see:
[0028] The providing of the TPC command information may include selecting an accumulative TPC mode or an absolute TPC mode based on at least one of a type of communication between the first and second sidelink UEs, a type of channels between the first and second sidelink UEs, RRC signaling or a SIB received from the base station, or a field indicating a TPC mode or a field indicating a TPC command, which is included in a physical sidelink broadcast channel (PSBCH) or physical sidelink control channel (PSCCH) obtained from the second sidelink UE, and providing the TPC command information corresponding to the selected TPC mode.
[0078] Upon receiving a TPC command from the BS, the UE may reduce, increase, or maintain its transmission power as indicated by the TPC command (transmission power update). In this case, the TPC command may be transmitted to the UE via UE-specific DCI or group common DCI. Accordingly, the BS may dynamically control the transmission power of the UE based on the TPC command.
[0212] According to some embodiments, control information for determining whether to perform CLPC may be obtained based on at least one of a bit field for a TPC command in DCI received from the BS, an indicator field indicating whether to perform CLPC in the DCI, or an OLPC parameter included in the DCI
Thus, Applicant’s claims have been disclosed by prior art. Further narrowing down the scope of the claims is needed. The Examiner updates the rejections accordingly. This office action is made final.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-6 and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20220039021 A1) in view of Wang (US 20220159588 A1).

2b. Summary of the Cited Prior Art
Ryu discloses a method for controlling transmission power in wireless network (Figs 1-12).
Wang discloses a method for controlling sidelink transmission power in wireless network (Figs 1-17).

2c. Claim Analysis
Regarding Claim 1, Ryu discloses:
An apparatus for wireless communications at a first user equipment (UE), comprising
[(Ryu discloses
[Abstract] The present disclosure provides a method, performed by a sidelink user equipment (UE), of controlling a transmission power in a wireless communication system, the method including: obtaining, by a first sidelink UE, control information for determining whether to perform a closed loop power control (CLPC) process; transmitting a sidelink measurement signal to a second sidelink UE based on a result of the determining; receiving a sidelink signal transmitted according to a transmission power value set based on the sidelink measurement signal; and providing transmission power control (TPC) command information based on a transmission power value of the received sidelink signal.
Figs 1-12)]:
a processor; memory coupled with the processor, the processor and memory configured to [(see Fig 12, Processor 1220 and Memory 1210)]:
receive, from a network entity, a downlink control information message that includes an indication to use one or both of a first set of power control parameters and a second set of power control parameters for a sidelink message
[(Rye discloses TCP Command comprises indications to select one or more power control parameter sets, TPC modes and other operation modes, see:
[0028] The providing of the TPC command information may include selecting an accumulative TPC mode or an absolute TPC mode based on at least one of a type of communication between the first and second sidelink UEs, a type of channels between the first and second sidelink UEs, RRC signaling or a SIB received from the base station, or a field indicating a TPC mode or a field indicating a TPC command, which is included in a physical sidelink broadcast channel (PSBCH) or physical sidelink control channel (PSCCH) obtained from the second sidelink UE, and providing the TPC command information corresponding to the selected TPC mode.
[0078] Upon receiving a TPC command from the BS, the UE may reduce, increase, or maintain its transmission power as indicated by the TPC command (transmission power update). In this case, the TPC command may be transmitted to the UE via UE-specific DCI or group common DCI. Accordingly, the BS may dynamically control the transmission power of the UE based on the TPC command.
[0212] According to some embodiments, control information for determining whether to perform CLPC may be obtained based on at least one of a bit field for a TPC command in DCI received from the BS, an indicator field indicating whether to perform CLPC in the DCI, or an OLPC parameter included in the DCI
Figs 4-5; see also Figs 1-3 and 6-8)];
transmit, to a second UE, the sidelink message using a transmission power that is based at least in part on the indication to use one or both of the first set of power control parameters and the second set of power control parameters
[(Ryu discloses a first UE transmits various power configurations or modes to a second UE, see:
[0017] FIG. 9 is a flowchart of a method, performed by a first sidelink UE, of controlling a transmission power, according to some embodiments of the present disclosure.
[0018] FIG. 10 is a flowchart of a method, performed by a second sidelink UE, of controlling a transmission power, according to some embodiments of the present disclosure.
[0090] The V2X RX UE may receive the SCI and data information transmitted by the V2X TX UE and determine whether the SL transmission power value is to be increased or decreased. Furthermore, the V2X RX UE may transmit, to the V2X TX UE, information about a transmission power value required for a next SL transmission via a TPC command. Upon receiving the TPC command, the V2X TX UE may transmit SCI and data information by reflecting the TPC command from the V2X RX UE in the next SL transmission.
[0222] In operation 940, the first SL UE may provide TPC command information based on a transmission power value of the received SL signal.
[0223] According to some embodiments, the first SL UE may select an accumulative or absolute TPC mode based on at least one of a type of communication between the first and second SL UEs or a type of channels between the first and second SL UEs and then provide TPC command information corresponding to the selected TPC mode.
[0224] Furthermore, the first SL UE may select an accumulative or absolute TPC mode based on at least one of RRC signaling or SIB received from the BS or a field indicating a TPC mode or a field indicating a TPC command, which is included in a PSBCH or PSCCH obtained from the second SL UE, and then provide TPC command information corresponding to the selected TPC mode.
Fig 9, Step 940; Fig 10, Step 1040; see also Figs 4-8).
Ryu does not elaborate explicitly about transmission power based on indication.
However, Wang discloses:
transmit, to a second UE, the sidelink message using a transmission power that is based at least in part on the indication to use one or both of the first set of power control parameters and the second set of power control parameters
[(Wang discloses transmission power based on priority indication, see:
[0037] In a possible implementation, the actual transmit power of the sidelink is determined based on a priority of a sidelink signal, a priority of an uplink signal, the third transmit power, the uplink transmit power, and the maximum transmit power. When the priority of the sidelink signal is greater than or equal to (or greater than) the priority of the uplink signal, it is determined that the actual transmit power of the sidelink is the third transmit power, and it may be further determined that the actual transmit power of the uplink is a difference between the maximum transmit power and the third transmit power. When the priority of the sidelink signal is less than (or less than or equal to) the priority of the uplink signal, it is determined that the actual transmit power of the sidelink is a difference between the maximum transmit power and the uplink transmit power, and it may be further determined that the actual transmit power of the uplink is the uplink transmit power.
Fig 1)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ryu’s method for controlling transmission power in wireless network with Wang’s method for controlling sidelink transmission power in wireless network with the motivation being to improve signal receiving performance of a receive end (Wang, [0005]).	

Regarding Claim 2, Ryu discloses:
an antenna configured to receive, from the network entity, a radio resource control signal or the downlink control information message that indicates the first set of power control parameters and the second set of power control parameters
[(Ryu discloses a base station (BS) transmits various power information through various channels to UEs, see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
[0075] Furthermore, the BS may configure channel state information-reference signal (CSI-RS) as a pathloss estimation signal after RRC connection has been established by the UE. In this case, the BS may transmit information about a transmission power of the CSI-RS to the UE via a parameter powerControlOffsetSS in UE dedicated RRC information. In this case, the parameter powerControlOffsetSS may be an offset between the transmission power of the SSB and the transmission power of the CSI-RS.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 3, Ryu discloses:
wherein the downlink control information message includes a field with the indication to use one or both of the first set of power control parameters or the second set of power control parameters
 [(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
[0075] Furthermore, the BS may configure channel state information-reference signal (CSI-RS) as a pathloss estimation signal after RRC connection has been established by the UE. In this case, the BS may transmit information about a transmission power of the CSI-RS to the UE via a parameter powerControlOffsetSS in UE dedicated RRC information. In this case, the parameter powerControlOffsetSS may be an offset between the transmission power of the SSB and the transmission power of the CSI-RS.
Figs 4-5; see also Figs 1-3 and 6-8)];
the processor and memory are configured to transmit the sidelink message using the transmission power determined in accordance with a value included in the field
[(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 4, Ryu discloses:
wherein the field comprises a bit flag
[(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 5, Ryu discloses:
wherein the downlink control information message schedules at least one resource for the sidelink message to be transmitted to the second UE
[(see:
[0125] According to some embodiments, the BS may implicitly indicate to the V2X UE whether to perform SL CLPC. For example, when a bit field for a TPC command included in the DCI format X1 or DCI format X2 is set to a specific value (i.e., if the bit field for the TPC command contains all 0s or all 1s), V2X UEs that have received the DCI format X1 or DCI format X2 may not apply CLPC to SCI or data information scheduled by the corresponding DCIs. Alternatively, only when the bit field for the TPC command included in the DCI format X1 or DCI format X2 is set to a specific value, V2X UEs that have received the DCI format X1 or DCI format X2 may apply SL CLPC only to SCI or data information scheduled by the corresponding DCIs.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 6, Ryu discloses:
wherein the downlink control information message includes the indication to use either the first set of power control parameters or the second set of power control parameters 
[(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits, indications and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
Figs 4-5; see also Figs 1-3 and 6-8)];
both the first set of power control parameters and the second set of power control parameters are associated with a downlink pathloss from the network entity to the first UE
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)];
the processor and memory are configured transmit the sidelink message using the transmission power that is determined based at least in part on the first set of power control parameters or the second set of power control parameters in accordance with the indication
[(see:
[0090] The V2X RX UE may receive the SCI and data information transmitted by the V2X TX UE and determine whether the SL transmission power value is to be increased or decreased. Furthermore, the V2X RX UE may transmit, to the V2X TX UE, information about a transmission power value required for a next SL transmission via a TPC command. Upon receiving the TPC command, the V2X TX UE may transmit SCI and data information by reflecting the TPC command from the V2X RX UE in the next SL transmission.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 9, Ryu discloses:
wherein the downlink control information message includes the indication to use either the first set of power control parameters or the second set of power control parameters
[(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits, indications and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
Figs 4-5; see also Figs 1-3 and 6-8)];
both the first set of power control parameters and the second set of power control parameters are associated with a sidelink pathloss between the first UE and the second UE
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)];
the processor and memory are configured transmit the sidelink message using the transmission power that is determined based at least in part on the first set of power control parameters or the second set of power control parameters in accordance with the indication
[(see:
[0090] The V2X RX UE may receive the SCI and data information transmitted by the V2X TX UE and determine whether the SL transmission power value is to be increased or decreased. Furthermore, the V2X RX UE may transmit, to the V2X TX UE, information about a transmission power value required for a next SL transmission via a TPC command. Upon receiving the TPC command, the V2X TX UE may transmit SCI and data information by reflecting the TPC command from the V2X RX UE in the next SL transmission.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 10, Ryu discloses:
wherein, to receive the downlink control information message, the processor and memory are configured to [(see Fig 6)]:
receive the downlink control information message in a group common downlink control information message that includes the indication for each resource of a set of resources
[(see:
[0031] The providing of the TPC command information may include providing the TPC command information to at least one second sidelink UE via a base station or group head, wherein the TPC command information is included in group-common SCI or group-common DCI.
[0032] A format of the group-common SCI or group-common DCI may be determined based on at least one of a type of a sidelink channel, a type of a signal transmitted via sidelink, a type of communication between the first and second sidelink UEs, or a type of a sidelink UE provided with the group-common SCI or group-common DCI.
Figs 4-5; see also Figs 1-3 and 6-8)];
wherein the transmission power is determined based at in least in part on a resource used for transmission of the sidelink message
[(see:
[0089] Upon receiving a command from the BS or when a specific condition in the V2X RX UE is satisfied, the V2X RX UE may transmit a SL measurement signal to the V2X TX UE. Furthermore, the V2X RX UE may transmit information about a transmission power of the SL measurement signal to the V2X TX UE. After receiving the information about the transmission power of the SL measurement signal, the V2X TX UE may estimate a SL path loss value by using Equation 1. The V2X TX UE may set a SL transmission power value by using the estimated SL path loss value and transmit SCI and data information based on the set transmission power value.
Fig 4, Sidelink pathloss measurement; see also Figs 1-3 and 5-8)].

Regarding Claim 11, Ryu discloses:
wherein, to receive the downlink control information message, the processor and memory are configured to [(see Fig 6)]:
receive the downlink control information message in a group common downlink control information message that includes the indication for each UE of a set of UEs, wherein the transmission power is determined based at least in part on the indication that corresponds to the first UE
[(Ryu discloses a base station (BS) transmits various power information through various DCI formats with specific bits and fields, see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Fig 4; see also Figs 1-3 and 5-8)].

Regarding Claim 12, Ryu discloses:
wherein, to receive the downlink control information message, the processor and memory are configured to [(see Fig 6)]:
receive, from the network entity, an indication of a radio network temporary identifier that corresponds to a group common downlink control information message
[(see:
[0124] V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE) may receive, from the BS, an indication of whether to perform SL CLPC via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, a radio network temporary identifier (RNTI) that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication. When the BS indicates, by using the DCI format X1 or DCI format X2, to a V2X UE whether to perform CLPC, at least one of the following methods may be used.
Figs 4-5; see also Figs 1-3 and 6-8)];
wherein the processor and memory are configured to receive the downlink control information message in the group common downlink control information message that is scrambled by the radio network temporary identifier and includes the indication
[(see:
[0150] The BS may indicate to V2X UEs located within the coverage of the BS (that may refer to either or both of a V2X TX UE and a V2X RX UE), an index of a SL CLPC process via V2X-specific UE-specific DCI (DCI format X1) or V2X-specific group-common DCI (DCI format X2). In this case, an RNTI that is different from that for UE-specific DCI or group common DCI used in conventional cellular communication may be used to differentiate the DCI format X1 or DCI format X2 from DCI transmitted in the conventional cellular communication.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 13, Ryu discloses:
wherein the first set of power control parameters and the second set of power control parameters include a respective value for a target receive power and a respective value for a pathloss compensation component
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 14, Ryu discloses:
wherein the first set of power control parameters and the second set of power control parameters include a respective value for a target receive power
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 15, Ryu discloses:
wherein the first set of power control parameters comprises a value for a target receive power and an offset value
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)];
a value for a target receive power for the second set of power control parameters is based at least in part on the value for the target receive power and the offset value
[(see:
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claim 16, Ryu does not disclose about priority.
However, Wang discloses:
wherein the sidelink message is associated with a first priority; and the first set of power control parameters and the second set of power control parameters are based at least in part on the first priority [(see:
[0037] In a possible implementation, the actual transmit power of the sidelink is determined based on a priority of a sidelink signal, a priority of an uplink signal, the third transmit power, the uplink transmit power, and the maximum transmit power. When the priority of the sidelink signal is greater than or equal to (or greater than) the priority of the uplink signal, it is determined that the actual transmit power of the sidelink is the third transmit power, and it may be further determined that the actual transmit power of the uplink is a difference between the maximum transmit power and the third transmit power. When the priority of the sidelink signal is less than (or less than or equal to) the priority of the uplink signal, it is determined that the actual transmit power of the sidelink is a difference between the maximum transmit power and the uplink transmit power, and it may be further determined that the actual transmit power of the uplink is the uplink transmit power.
[0038] In this possible implementation, transmit power of a signal with a higher priority can be preferably ensured based on the priority of the sidelink signal and the priority of the uplink signal, so that transmission performance of the signal with a higher priority is better. For example, transmission correctness of a signal with a high priority may be relatively high, so that a transmission requirement of a service with a high priority, for example, a low-delay and high-reliability requirement, can be ensured.
Fig 1)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ryu’s method for controlling transmission power in wireless network with Wang’s method for controlling sidelink transmission power in wireless network with the motivation being to improve signal receiving performance of a receive end (Wang, [0005]).	

Regarding Claim 17, Ryu discloses: 
wherein the processor and memory are further configured to [(see Fig 6)]:
receive a control signal that indicates sets of parameters to utilize per geographical zone of a set of geographical zones, and wherein
[(Ryu discloses determines or identifies power control parameters based on path loss that is determined based on distance, see:
[0054] Efforts have been made towards developing an improved 5G (NR) communication system to meet increasing demands for wireless data traffic after commercialization of 4.sup.th generation (4G) communication systems. To achieve high data rates, 5G communication systems have been designed to use a resource in an ultra-high frequency (millimeter wave (mmW)) band (such as a 28 GHz band). To mitigate path loss and increase transmission distance during radio wave propagation in the ultra-high frequency band for 5G communication systems, technologies including beamforming, massive multiple-input multiple-output (MIMO), full dimensional MIMO (FD-MIMO), array antennas, analog beamforming, and large-scale antennas are being studied
Figs 4-5; see also Figs 1-3 and 6-8)];
 the first set of power control parameters and the second set of power control parameters are based at least in part on the identified geographical zone 
[(Ryu discloses determines or identifies power control parameters based on path loss that is determined based on distance, see:
[0054] Efforts have been made towards developing an improved 5G (NR) communication system to meet increasing demands for wireless data traffic after commercialization of 4.sup.th generation (4G) communication systems. To achieve high data rates, 5G communication systems have been designed to use a resource in an ultra-high frequency (millimeter wave (mmW)) band (such as a 28 GHz band). To mitigate path loss and increase transmission distance during radio wave propagation in the ultra-high frequency band for 5G communication systems, technologies including beamforming, massive multiple-input multiple-output (MIMO), full dimensional MIMO (FD-MIMO), array antennas, analog beamforming, and large-scale antennas are being studied
[0072] Moreover, the UE may measure a reference signal received power (RSRP) from a pathloss estimation signal transmitted by the BS and estimate a DL path loss value as defined by Equation 1. Furthermore, an UL transmission power value for transmission of the random access preamble and message 3 may be set based on the estimated DL path loss value.
DL path loss=transmission power of BS signal−RSRP measured by UE  [Equation 1]
[0073] In Equation 1, the transmission power of the BS signal means a transmission power of a DL pathloss estimation signal transmitted by the BS. The DL pathloss estimation signal transmitted by the BS may be a cell-specific reference signal (CRS) or a synchronization signal block (SSB). When the DL pathloss estimation signal is a CRS, the transmission power of the BS signal means a transmission power of the CRS and may be transmitted to the UE via a parameter referenceSignalPower in the system information. When the DL pathloss estimation signal is a SSB, the transmission power of the BS signal means a transmission power of a demodulation reference signal (DMRS) transmitted via a SSS and a physical broadcast channel (PBCH) and may be transmitted to the UE via a parameter ss-PBCH-BlockPower in the system information.
Figs 4-5; see also Figs 1-3 and 6-8)].

Regarding Claims 18-25, the claims disclose similar features as of Claims 1-5, 14, 17 and 17, and are rejected based on the same rationales of Claims 1-5, 14, 17 and 17. Further, Claims 18-25 claim the same operations of Claims 1-17, but are performed by a base station.
Regarding Claims 26-29, the claims disclose similar features as of Claims 1-3 and 6, and are rejected based on the same rationales of Claims 1-3 and 6.
Regarding Claim 30, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG LIU/Primary Examiner, Art Unit 2473